      Case: 6:21-cv-00003-GFVT Doc #: 4 Filed: 01/15/21 Page: 1 of 7 - Page ID#: 19




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

 LARRY T. SAWYER,                                )
                                                 )
                 Plaintiff,                      )
                                                 )
 v.                                              )      No.    2:20-CV-264-TAV-CRW
                                                 )
 KEN MILLER,                                     )
 JAMES MOSELY,                                   )
 EDITH HATCHER,                                  )
 HOWARD CARLETON, and                            )
 MAJOR KILGORE,                                  )
                                                 )
                 Defendants.                     )


                                 MEMORANDUM OPINION

          Plaintiff, a federal prisoner incarcerated in Kentucky, has filed a pro se complaint

 for violation of U.S.C. § 1983 [Doc. 1] and a motion for leave to proceed in forma pauperis

 [Doc. 2]. For the reasons set forth below, Plaintiff’s motion for leave to proceed in forma

 pauperis [Id.] will be GRANTED, Plaintiff’s claims against Defendant Miller will be

 DISMISSED for failure to state a claim upon which relief may be granted under § 1983,

 and the remainder of this action will be TRANSFERRED to the United States District

 Court for the Eastern District of Kentucky.

I.       FILING FEE

          It appears from the motion for leave to proceed in forma pauperis that Plaintiff lacks

 sufficient financial resources to pay the filing fee in this action. Accordingly, pursuant to

 28 U.S.C. § 1915, this motion [Id.] will be GRANTED.
  Case: 6:21-cv-00003-GFVT Doc #: 4 Filed: 01/15/21 Page: 2 of 7 - Page ID#: 20




       Because Plaintiff is an inmate of the Laurel County Correctional Center, he will be

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust

account will be DIRECTED to submit to the Clerk, U.S. District Court, 220 West Depot

Street, Suite 200, Greeneville, Tennessee 37743, as an initial partial payment, the greater

of: (a) twenty percent (20%) of the average monthly deposits to plaintiff’s inmate trust

account; or (b) twenty percent (20%) of the average monthly balance in his inmate trust

account for the six-month period preceding the filing of the complaint.         28 U.S.C.

§§ 1915(b)(1)(A), (B). Thereafter, the custodian of plaintiff’s inmate trust account shall

submit twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited

to his trust account for the previous month), but only when the monthly income exceeds

ten dollars ($10.00), until the full filing fee has been paid to the Clerk. 28 U.S.C.

§§ 1914(a), 1915(b)(2).

       To ensure collection of this fee, the Clerk will be DIRECTED to provide a copy of

this memorandum and the associated order to the custodian of inmate accounts at the Laurel

County Correctional Center, the Attorney General for the state of Kentucky, and the

Court’s financial deputy. They shall be placed in Plaintiff’s file and follow him if he is

transferred to a different institution.

II.    SCREENING

       A.      Standard

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen

prisoner complaints and sua sponte dismiss any claims that are frivolous or malicious, fail

                                            2
  Case: 6:21-cv-00003-GFVT Doc #: 4 Filed: 01/15/21 Page: 3 of 7 - Page ID#: 21




to state a claim for relief, or seek monetary relief against a defendant who is immune from

such relief. 28 U.S.C. § 1915A; see also 28 U.S.C. § 1915(e)(2)(B). The dismissal

standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and

Bell Atlantic Corporation v. Twombly, 550 U.S. 544 (2007), “governs dismissals for failure

state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory

language tracks the language in Rule 12(b)(6)” of the Federal Rules of Civil Procedure.

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review

under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570).

       Courts liberally construe pro se pleadings and hold them to a less stringent standard

than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

However, allegations that give rise to a mere possibility that a plaintiff might later establish

undisclosed facts supporting recovery are not well-pled and do not state a plausible claim.

Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

elements of a claim which are not supported by specific facts are insufficient to state a

plausible claim for relief. Iqbal, 556 U.S. at 681.

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City




                                               3
  Case: 6:21-cv-00003-GFVT Doc #: 4 Filed: 01/15/21 Page: 4 of 7 - Page ID#: 22




of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself

create any constitutional rights; it creates a right of action for the vindication of

constitutional guarantees found elsewhere”).

       B.     Analysis

       Plaintiff first alleges that Defendant Ken Miller, a United States Marshal, sent

Plaintiff to a medical center where he had a heart attack [Doc. 1 p. 3–4]. Plaintiff also

alleges that Defendant Marshal Miller has not released Plaintiff from his incarceration

under the CARES act or sent Plaintiff to a halfway house despite Plaintiff and his attorney

notifying this Defendant of Plaintiff’s “illness and suffering” [Id. at 4]. Plaintiff alleges

that the remaining Defendants, all of whom are jail officials in Plaintiff’s former jail in

Virginia and current jail in Laurel County, Kentucky, have failed to provide him with

certain medical care [Id. at 3–5]. As relief, Plaintiff seeks to be moved to a certain medical

center or a halfway house [Id. at 6].

       However, even if the Court assumes that Plaintiff’s claim against Defendant

Marshal Miller is properly within this Court’s jurisdiction, Plaintiff does not have a

constitutional right to be housed in a certain facility. Williamson v. Campbell, 44 F. App’x

693, 695 (6th Cir. 2002) (providing that prisoners have “no constitutional right to be

confined in a particular institution”); see also LaFountain v. Harry, 716 F.3d 944, 948 (6th

Cir. 2013) (”Absent unusual circumstances, prison officials, rather than judges, should




                                              4
  Case: 6:21-cv-00003-GFVT Doc #: 4 Filed: 01/15/21 Page: 5 of 7 - Page ID#: 23




decide where a particular prisoner should be housed.”).1 Also, Plaintiff has not set forth

any other facts from which the Court can plausibly infer that Defendant Marshal Miller

was personally involved in any violation of Plaintiff’s constitutional rights such that this

Defendant could be liable for the allegations of the complaint under § 1983. Frazier v.

Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege

that the defendants were personally involved in the alleged deprivation of federal rights”

to state a claim upon which relief may be granted under § 1983); Shehee v. Luttrell,

199 F.3d 295, 300 (6th Cir. 1999) (finding that knowledge of a prisoner’s grievance and

failure to respond to or remedy the complaint was insufficient to impose liability on

supervisory personnel under § 1983). Accordingly, the complaint fails to state a claim

upon which relief may be granted under §1983 as to Defendant Marshal Miller, and he will

be DISMISSED.

       The remainder of Plaintiff’s claims allege that jail officials in Virginia and Kentucky

have failed to provide him with certain medical care, and it is apparent that the most

substantial (and most specific) of his claims are against Kentucky jail officials in the Laurel




       1
         Moreover, while Plaintiff does not specifically seek release from his sentence in the relief
portion of his complaint, to the extent that Plaintiff’s complaint could be read to seek such relief
based on his allegation that Defendant Marshal Miller has failed to release him early under the
CARES act, Plaintiff does not have a constitutional right to early release from a valid sentence.
Hammonds v. Long, No. 3:18-CV-00799, 2018 WL 4220703, at *2 (M.D. Tenn. Sept. 4, 2018)
(noting that “inmates have no constitutional right to . . . early release from a lawfully imposed
sentence”) (citing Greenholtz v. Nebraska Penal Inmates, 442 U.S. 1, 7 (1979)). Thus, to the
extent that Plaintiff seeks early release, he must do so in a habeas corpus action. Preiser v.
Rodriguez, 411 U.S. 475, 500 (1973) (holding inmate alleging entitlement to speedier release
must pursue such relief through habeas action).
                                                  5
  Case: 6:21-cv-00003-GFVT Doc #: 4 Filed: 01/15/21 Page: 6 of 7 - Page ID#: 24




County Correctional Facility [Doc. 1 p. 1, 3–5]. The general venue statute for federal

district courts provides in relevant part as follows:

              A civil action may be brought in—

              (1) a judicial district in which any defendant resides, if all
              defendants are residents of the State in which the district is
              located;

              (2) a judicial district in which a substantial part of the events
              or omissions giving rise to the claim occurred, or a substantial
              part of property that is the subject of the action is situated; or

              (3) if there is no district in which an action may otherwise be
              brought as provided in this section, any judicial district in
              which any defendant is subject to the court's personal
              jurisdiction with respect to such action.

28 U.S.C. § 1391(b). A federal district court may transfer a civil action to any district or

division where it could have been filed originally “in the interest of justice.” 28 U.S.C.

§ 1406(a).

       As set forth above, the most substantial events giving rise to Plaintiff’s claims

occurred in the Laurel County Correctional Center, which is in Laurel County, Kentucky

and therefore lies within the United States District Court for the Eastern District of

Kentucky. 28 U.S.C. § 97(a). Thus, the proper venue for the remainder of this case is the

United States District Court for the Eastern District of Kentucky. O’Neill v. Battisti, 472

F.2d 789, 791 (6th Cir. 1972) (finding that venue in a suit against a public official lies in

the district where he performs his official duties).

III.   CONCLUSION

       For the reasons set forth above:
                                              6
Case: 6:21-cv-00003-GFVT Doc #: 4 Filed: 01/15/21 Page: 7 of 7 - Page ID#: 25




    1.    Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] will be
          GRANTED;

    2.    Plaintiff will be ASSESSED the civil filing fee of $350.00;

    3.    The custodian of Plaintiff’s inmate trust account will be DIRECTED to
          submit the filing fee to the Clerk in the manner set forth above;

    4.    The Clerk will be DIRECTED to provide a copy of this memorandum and
          opinion and the accompany order to the custodian of inmate accounts at the
          institution where Plaintiff is now confined, the Attorney General of the state
          of Kentucky, and the Court’s financial deputy;

    5.    Even liberally construing the complaint in favor of Plaintiff, it fails to state a
          claim upon which relief may be granted under § 1983 as to Defendant
          Marshal Miller;

    6.    Accordingly, Defendant Marshal Miller will be DISMISSED pursuant to
          28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); and

    7.    The Clerk will be DIRECTED to transfer the remainder of this action to the
          United States District Court for the Eastern District of Kentucky and to close
          this Court’s file.

    AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                s/ Thomas A. Varlan
                                UNITED STATES DISTRICT JUDGE




                                          7
